        Case 1:18-cv-10225-MLW Document 514 Filed 04/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 LILIAN PAHOLA CALDERON                   )
 JIMENEZ, and LUIS GORDILLO, et al., )
                                          )
 Individually and on behalf of all others
                                          )
 similarly situated,
                                          )       No. 1:18-cv-10225-MLW
        Plaintiffs-Petitioners,           )
     v.                                   )
                                          )
 CHAD WOLF, et al.,                       )
        Defendants-Respondents.           )



                                   JOINT STATUS REPORT

       On March 25, 2020, the Court ordered the parties to confer and, by April 3, 2020, report

whether they have agreed to a resolution of the Motion to Enjoin Removal of Mr. Salvador

Rodriguez-Aguasviva (Dkt. 466), and, if not, suggest dates after April 12, 2020, for a hearing on

the merits of that motion. Dkt. 506. The Court stated that, if necessary, the parties could request

additional time to report. Mar. 25, 2020 Hr’g Tr. at 44:2-3. The parties report that they have not

yet agreed to resolve Petitioners’ Motion but request additional time to confer. To that end, the

parties respectfully request an additional week, until April 10, 2020, to report to the Court whether

they have reached an agreement or to suggest dates after April 12, 2020 for a hearing on the merits

of that Motion.

       Respectfully submitted this 3rd day of April, 2020.




                                                 1
     Case 1:18-cv-10225-MLW Document 514 Filed 04/03/20 Page 2 of 2



Counsel for Respondents                          Counsel for Petitioners

JOSEPH H. HUNT                                   /s/ Stephen N. Provazza
Assistant Attorney General                       Kevin S. Prussia (BBO # 666813)
                                                 Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                               Jonathan A. Cox (BBO # 687810)
Director                                         Stephen Provazza (BBO # 691159)
Office of Immigration Litigation                 Colleen M. McCullough (BBO # 696455)
                                                 Matthew W. Costello (BBO # 696384)
J. MAX WEINTRAUB                                 WILMER CUTLER PICKERING
Senior Litigation Counsel                           HALE AND DORR LLP
                                                 60 State Street
/s/ Mary L. Larakers                             Boston, MA 02109
MARY L. LARAKERS                                 Telephone: (617) 526-6000
(Texas Bar # 24093943)                           Facsimile: (617) 526-5000
Trial Attorney                                   kevin.prussia@wilmerhale.com
U.S. Department of Justice, Civil Division       michaela.sewall@wilmerhale.com
Office of Immigration Litigation,                jonathan.cox@wilmerhale.com
District Court Section                           stephen.provazza@wilmerhale.com
P.O. Box 868, Ben Franklin Station               colleen.mccullough@wilmerhale.com
Washington, DC 20044                             matthew.costello@wilmerhale.com
(202) 353-4419
(202) 305-7000 (facsimile)                       Matthew R. Segal (BBO # 654489)
mary.l.larakers@usdoj.gov                        Adriana Lafaille (BBO # 680210)
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF MASSACHUSETTS, INC.
                                                 211 Congress Street
                                                 Boston, MA 02110
                                                 (617) 482-3170

                                                 Kathleen M. Gillespie (BBO # 661315)
                                                 Attorney at Law
                                                 6 White Pine Lane Lexington, MA 02421
                                                 (339) 970-9283




                                             2
